DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the plural number of second container receiving openings” lack antecedent basis.  Furthermore, “said at least one first container receiving opening” and “said at least one second container receiving opening” lack antecedent basis and it is unclear if they are referring to the plural number of first and second container receiving openings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 26, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,386,370 to Wigton et al. (Wigton) in view of US 4,286,709 to Manizza.
Regarding claim 1, Wigton discloses a packaging insert comprising a first insert member (1b) comprising a first horizontal layer (22) or surface comprising a plural number of first container receiving opening (30), a second horizontal layer (26) or surface spaced vertically from the first layer or surface and comprising a plural number of second container receiving opening (32), a vertical layer or surface (20) arranged adjacent the first horizontal layer or surface (22) and the second horizontal layer or surface (26), the vertical layer or surface (20) projecting beyond both first and second horizontal layer in a vertical direction (downwards), the first horizontal layer (22) having a first length (A, Fig 1b below) and the vertical layer (20) having a second length (B, Fig 1b below), the first length greater than the second length, said at least one first container receiving opening being partially overlapped with and horizontally offset from said at least one second container receiving opening (Fig 2) so as to retain a received container in an inclined orientation relative to a vertical axis extending perpendicular through the first and second horizontal layers when the container extends between and is received into both first and second container receiving openings, at least said first container receiver opening sized and configured to receive two different types of containers since it has the structure as recited. In In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In particular, since the prior art teaches the structure of the insert as recited, then it would be capable of functioning with containers as recited.


    PNG
    media_image1.png
    551
    688
    media_image1.png
    Greyscale


Regarding claim 2, Wigton further discloses first and second layers made of fiberboard (col. 4, ll. 45-55).

Regarding claim 4, the modified Wigton further discloses first and second insert members (14, Manizza) comprising left and right side insert members arranged side by side (Fig 2, Manizza).
Regarding claim 5, the modified Wigton further discloses left and right insert members (14, Manizza) configured to be assembled together (Fig 1, Manizza).
Regarding claim 6, the modified Wigton further discloses left and right insert members having folded configurations that are substantially mirror images of one another (Fig 1, Manizza).
Regarding claim 7, the modified Wigton further discloses left and right insert members formed from blanks (Fig 7) that are substantial mirror images of one another.
Regarding claim 8, Wigton further discloses the at least first container opening (30) comprising plurality container openings (30, Fig 3).
Regarding claim 9, Wigton further discloses the at least one second container opening comprising plural container openings (32, Fig 3).
Regarding claim 10, Wigton but does not teach the recited number of openings.  However, it would have been obvious to one of ordinary skill in the art to duplicate additional openings to the number recited in order to hold additional items since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, 13, Wigton discloses the insert capable of storing beer containers, being the different containers as recited since it has the structure as recited.  In particular, depending on the size of the containers, the insert would be capable of storing such containers.

Regarding claim 26, Wigton discloses a packaging insert insertable into a box container and capable of retaining bottles during transport, the insert comprising a first folded insert member (1b) comprising three vertically spaced apart parallel horizontal walls (22, 26, 18) having a width and longer length, two of the walls (22, 26) having container receiving openings (30, 32) partially overlapped with and being horizontally offset from each other so as to retain a container in inclined orientation relative to a vertical axis extending perpendicularly through the three horizontal walls when the container extends between and received in openings, a vertical sidewall oriented in a length direction and having a vertical height greater than vertical span of the three spaced apart parallel horizontal walls, a hand-hold opening (30) capable of aligning with an opening in the box container.  Wigton does not teach a second folded insert member.  However, Manizza discloses a package insert (Fig 1) comprising two insert members (14, Fig 2).  One of ordinary skill in the art would have found it obvious to incorporate a second insert member of Wigton as suggested by Manizza in order to promote and attract additional material since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In particular, since the prior art teaches the structure of the insert as recited, then it would be capable of functioning with containers as recited.
Regarding claim 29, Wigton teaches the insert of claim 1 but does not teach opening to be oval.  However, Wigton discloses that the openings may comprise any shape useful in advertising such as a balloon which is oval and any shape may be used such as a shape that accurately reflects the item being sold or held in the insert (col. 4, ll. 64-67, col. 5, ll. 1-5).  One of ordinary skill in the art would have found it obvious to change the shape of the Wigton In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 31, Wigton teaches the insert of claim 26 but does not teach opening to be oval or oblong.  However, Wigton discloses that the openings may comprise any shape useful in advertising such as a balloon which is oval and any shape may be used such as a shape that accurately reflects the item being sold or held in the insert (col. 4, ll. 64-67, col. 5, ll. 1-5).  One of ordinary skill in the art would have found it obvious to change the shape of the Wigton openings to that as recited in order to adapt to the shape being advertised or sold since it has been held that configuration of claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 16, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,797,486 to Picciolo in view of US Patent No. 3,404,805 to Stockman et al. (Stockman).
Regarding claim 16, Picciolo discloses a cardboard packaging insert (Fig 3) comprising an insert that can be positioned on a left side, the insert made of cardboard blank (Fig 2) comprising seven rectangular sections that include a first section (11), second section (14), fold line (25) connecting first and second rectangular sections, third rectangular section (16) comprising a handle opening (17), a fold line (26) connecting the second and third rectangular sections, fourth rectangular section (18 and 19) comprising first container receiving opening (17) 
Regarding claim 30, Picciolo further discloses at least one of first and second container receiving opening (17, 20) being oval (Fig 2).

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Wigton does not teach a packaging insert and instead is directed to a pop-up structure.  However, Wigton discloses the structure of the insert as recited in Fig 1b and there does not appear to be any reason why it would not be able to function as a packaging insert if one desired to use the shadowbox structure as such since the purpose of such structures is to command attention of viewers and thus using them as packaging inserts would draw attention to such packaging and their products.
In response to applicant's argument that Wigton and Manizza is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are directed to folded blanks to display packaging.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., handhold opening not at a distance from hand hold opening in a box container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, since applicant does not explicitly recite a box container, any box container having an opening can be aligned with the hand held opening of the insert.  Applicant further argues that such an opening would be at a distance from the hand held opening of the insert.  However, the claims as presently constructed only require the openings to be aligned and does not necessitate there to be no distance between the openings.
Applicant further argues that Picciolo does not teach handle openings on third rectangular section (16) because the openings are not for functioning as handles.  However, since the prior art has the structure as recited, then it can also function as recited.  In the instant case, although the intended use for the openings on the third rectangular section is different from what is claimed, it is believed that since prior art has the structure as recited, then the openings can be used as handles.  Applicant further argues that prior art does not teach a fold line connecting the third and fourth rectangular sections.  However, fourth rectangular section comprises both panels (18, 19) and thus would be connected to third rectangular section (16) through fold line (26).

Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735